***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  ELIZABETH ISENBURG v. MATTHEW ISENBURG
                 (AC 38669)
               DiPentima, C. J., and Sheldon and Harper, Js.

                                   Syllabus

The plaintiff sought to recover damages from the defendant for, inter alia,
    breach of contract. The plaintiff and the defendant were in a relationship
    and lived together for fourteen years, and although the parties never
    married, the plaintiff legally changed her last name to that of the defen-
    dant. Before their relationship began, the defendant owned a photo-
    graphic collection, which he sold in 2012 for fifteen million dollars.
    Several months after the sale, the parties’ relationship ended. The plain-
    tiff brought this action claiming, inter alia, that the defendant had
    breached certain contracts he had entered into with her, under which
    they had agreed that she would contribute to the defendant’s household
    and to certain of his businesses, investment and collection ventures in
    exchange for which he would share equally with her income from such
    businesses and ventures and ownership of all assets he acquired after
    the formation of the contracts. Following a court trial, the court rendered
    judgment in part for the plaintiff, awarding her certain property. The
    plaintiff appealed to this court claiming, inter alia, that the trial court
    erred by excluding large portions of exhibits she had offered into evi-
    dence at trial and by not recusing itself sua sponte from the case. Held:
1. The plaintiff’s claim that the trial court improperly excluded certain
    evidence lacked merit; the trial court never made the challenged ruling
    as alleged by the plaintiff, as each of the allegedly excluded documents
    was actually admitted into evidence.
2. The trial court did not abuse its discretion in failing to recuse itself from
    the case; the plaintiff, in claiming that the trial judge, as a married man,
    was biased against her because she was living with the defendant as
    an unmarried couple, failed to present any basis for finding that a
    reasonable person would question the trial judge’s impartiality or that
    the judge’s disqualification from the case was warranted.
3. The trial court’s findings that there was no express or implied contract
    between the plaintiff and the defendant, that the parties’ relationship
    was purely social, and that the defendant did not owe the plaintiff any
    fiduciary duty were not clearly erroneous: the trial court, which cited
    to and relied on substantial evidence in the record in reaching its conclu-
    sion that there was no contract between the plaintiff and the defendant,
    found that the defendant never made any promise to the plaintiff, spoken
    or unspoken, that if she worked with him, he would give her any portion
    of his photographic collection, and that the plaintiff had never made
    any meaningful contribution to the defendant’s investment ventures or
    photographic collection, which was well established long before the
    plaintiff’s relationship and alleged collaboration with the defendant
    began, and in light of the court’s finding regarding the nature of the
    parties’ relationship, which was not clearly erroneous, the court did not
    err in rejecting the plaintiff’s claim that the defendant breached a fidu-
    ciary duty to her; moreover, to the extent that the plaintiff attempted
    to reclassify her claim of breach of fiduciary duty as a claim arising
    from the parties’ business relationship, the claim was never presented
    to or decided by the trial court and, thus, was not properly preserved
    for review on appeal.
4. The plaintiff could not prevail on her claim that the trial court erred in
    not fashioning a remedy that awarded her certain specific damages or
    other relief; that court did not abuse its discretion in determining what
    damages and other relief to award the plaintiff, who failed to show that
    she was entitled to certain claimed damages.
       Argued September 25—officially released December 19, 2017

                             Procedural History

  Action to recover damages for, inter alia, breach of
contract, and for other relief, brought to the Superior
Court in the judicial district of New London; thereafter,
the matter was transferred to the judicial district of
Hartford, Complex Litigation Docket; subsequently, the
court, Moukawsher, J., granted the defendant’s motion
to strike the matter from the jury docket; thereafter,
the matter was tried to the court, Moukawsher, J., judg-
ment in part for the plaintiff, from which the plaintiff
appealed to this court. Affirmed.
  Elizabeth Isenburg, self-represented, the appellant
(plaintiff).
  Andrew W. Krevolin, with whom was Denise Luc-
chio, for the appellee (defendant).
                         Opinion

   SHELDON, J. The plaintiff, Elizabeth Isenburg,1
appeals from the judgment of the trial court, rendered
after a trial to the court, awarding her limited damages
and other relief against the defendant, Matthew Isen-
burg, on multiple claims against him.2 The following
facts, as found by the trial court, are relevant to this
appeal. The plaintiff and the defendant were in a rela-
tionship for fourteen years, from 1998 to 2012. During
that period, the plaintiff lived in the defendant’s home.
Long before the parties’ relationship began, the defen-
dant owned an extensive collection of early photo-
graphs and photographic ephemera (photographic
collection), which he ultimately sold in 2012 for fifteen
million dollars. Several months after the sale of the
photographic collection, the parties’ relationship ended,
and the plaintiff moved out of the defendant’s home.
   At trial, the plaintiff claimed that the defendant had
breached express and implied contracts he had entered
into with her, under which they had agreed that she
would contribute her time, efforts, talents and
resources to the defendant’s household, businesses, and
investment and collection ventures, in exchange for
which he would share equally with her both the income
from such businesses and other ventures and the owner-
ship of all assets he acquired after the formation of the
contract. The plaintiff further claimed that: the defen-
dant had fraudulently misrepresented to her his inten-
tions concerning the foregoing agreement in order to
induce her to devote herself completely to him, and
that she had relied on those fraudulent misrepresenta-
tions to her injury, loss and damage; the defendant
had defrauded her by taking great pains to gain her
undivided trust and loyalty, causing her to enter into a
confidential and/or special relationship with him, in
which she became wholly dependent upon him for her
support and sustenance and he assumed a fiduciary
duty to her to provide for her material needs; the defen-
dant breached his fiduciary duty to her by unilaterally
closing several joint bank accounts that he had opened
in order to provide for her support and causing her to
move out of his home without compensation for the
services she had provided to the defendant and his
businesses and other ventures; the defendant had been
unjustly enriched because the plaintiff’s contributions
to his home and business and other ventures had spared
him substantial expenses, for which he had failed to
pay her; the defendant had converted certain items of
her personal property by selling such items, without
her knowledge or consent, as part of his photographic
collection; and finally, the defendant’s conduct in repu-
diating their agreement by causing her to vacate his
home, then denying her claim to having a financial inter-
est in his real or personal property, had given rise to
a constructive and/or resulting trust in her favor with
respect to such property.
   The court rejected all of the foregoing claims, finding
that the plaintiff and the defendant had always had only
a social, not a business, relationship, and that all of the
defendant’s promises to the plaintiff concerning the
future had always been conditioned upon the continua-
tion of their social relationship. The court agreed with
the plaintiff that the defendant had given her certain
specific items3 during the course of their relationship,
and thus ordered the defendant to return those items
to the plaintiff. The court also ordered the defendant
to return to the plaintiff certain items of her personal
property that were still in his or his agent’s control,
including: the contents of a storage unit; items that the
plaintiff brought with her when she moved into the
defendant’s home; and all of the plaintiff’s clothing that
she had left in his home when she moved out. Finally,
the court ordered the defendant to pay the plaintiff $900
to replace certain items of her personal property that
were broken while they were being stored in the storage
unit. The court ruled, however, that the plaintiff was
not entitled to, and thus it did not award her, any pro-
ceeds from the sale of the defendant’s photographic
collection, any of the money that had been in any joint
banking accounts that the defendant had opened and
maintained in the course of their relationship, or any
funds compensating her for her claimed one-half inter-
est in the defendant’s home.
   On appeal, the plaintiff claims that the trial court
erred by: (1) excluding large portions of certain exhibits
she had offered into evidence at trial; (2) not recusing
itself, sua sponte, from the case; (3) finding that there
was no express or implied contract between her and
the defendant; (4) finding that the defendant did not
owe her any fiduciary duty, much less breach such a
duty to her; and (5) failing to award her certain other
specific damages and property.4 We affirm the judgment
of the trial court.
                             I
   As her first claim of error, the plaintiff challenges
the trial court’s alleged exclusion of certain exhibits
which she offered into evidence at trial. The plaintiff
claims, more particularly, that the trial court erred by
excluding large portions of a compendium of docu-
ments that she had attempted to introduce, admitting
from it only three poems that the defendant had written
to her. The excluded evidence allegedly included: docu-
ments concerning the establishment of a U.S. Trust
wealth management account;5 two certificates of
deposit opened in the names of the plaintiff and the
defendant; a commercial promissory note in the princi-
pal amount of $317,690.41, payable to the plaintiff and
the defendant, which was held by the attorney for the
defendant’s estate, Theodore N. Phillips; and docu-
ments establishing a joint checking account for the
plaintiff and the defendant with Bank of America.
   ‘‘The trial court’s decision to admit or preclude evi-
dence, and its determination as to whether evidence is
relevant and probative, are subject to review for an
abuse of discretion.’’ Fleming v. Dionisio, 317 Conn.
498, 512, 119 A.3d 531 (2015). Here, however, we have
no occasion to review whether the trial court abused
its discretion in ruling as the plaintiff claims because
the court never made the challenged ruling. In fact,
each of the allegedly excluded documents was actually
admitted into evidence.6 For that reason, the plaintiff’s
first claim of error must obviously be rejected.
                            II
   As her second claim of error, the plaintiff argues that
the trial judge should have recused himself from her
case because he, as a married man, was biased against
her because her claims arose at a time when she and
the defendant were living together as an unmarried
couple. Although the plaintiff never raised that concern
at trial, much less moved for the judge’s recusal on that
or any other basis, she now asserts that the court erred
by failing to recuse itself from this case sua sponte.
   Pursuant to Practice Book § 1-22 (a), ‘‘[a] judicial
authority shall, upon motion of either party or upon its
own motion, be disqualified from acting in a matter if
such judicial authority is disqualified from acting
therein pursuant to Rule 2.11 of the Code of Judicial
Conduct . . . .’’ Pursuant to Practice Book § 1-23, ‘‘[a]
motion to disqualify a judicial authority . . . shall be
filed no less than ten days before the time the case is
called for trial or hearing, unless good cause is shown
for failure to file within such time.’’ Our Supreme Court
recently has held, however, that there is no ‘‘per se rule
that noncompliance with the . . . procedural require-
ments [of Practice Book § 1-23] is fatal to review.’’ State
v. Milner, 325 Conn. 1, 5, 155 A.3d 730 (2017). ‘‘Indeed,
such review is authorized in part because a judge has
an independent obligation to recuse herself or himself
from a matter . . . sua sponte . . . if such judicial
authority is disqualified from acting therein pursuant
to [c]anon 3 (c) [now rule 2.11] of the Code of Judicial
Conduct . . . . Practice Book § 1-22 (a).’’ (Internal
quotation marks omitted.) Id., 7–8.
   We review the plaintiff’s claim for abuse of discretion.
‘‘Pursuant to our rules of practice; see Practice Book
§ 1-22; a judge should disqualify himself from acting in
a matter if it is required by rule 2.11 of the Code of
Judicial Conduct, which provides in relevant part that
[a] judge shall disqualify himself . . . in any proceed-
ing in which the judge’s impartiality might reasonably be
questioned including, but not limited to, the following
circumstances . . . [t]he judge has a personal bias or
prejudice concerning a party or a party’s lawyer, or
personal knowledge of facts that are in dispute in the
proceeding. Code of Judicial [Conduct, Rule] 2.11 (a)
(1). . . . In applying this rule, [t]he reasonableness
standard is an objective one. Thus, the question is not
only whether the particular judge is, in fact, impartial
but whether a reasonable person would question the
judge’s impartiality on the basis of all the circum-
stances. . . . Moreover, it is well established that
[e]ven in the absence of actual bias, a judge must dis-
qualify himself in any proceeding in which his impartial-
ity might reasonably be questioned, because the
appearance and the existence of impartiality are both
essential elements of a fair exercise of judicial author-
ity. . . . Nevertheless, because the law presumes that
duly elected or appointed judges, consistent with their
oaths of office, will perform their duties impartially
. . . and that they are able to put aside personal impres-
sions regarding a party . . . the burden rests with the
party urging disqualification to show that it is war-
ranted.’’ (Citation omitted; internal quotation marks
omitted.) Stefanoni v. Darien Little League, Inc., 160
Conn. App. 457, 464–65, 124 A.3d 999 (2015).
   The plaintiff has failed to present any basis for finding
that a reasonable person would question the trial judge’s
impartiality in this case, or thus that his disqualification
from the case was warranted. Accordingly, we find that
the court did not abuse its discretion in not recusing
itself.
                            III
   The plaintiff’s third and fourth claims assert error in
the trial court’s rejection of several alternative theories
upon which she claimed she was entitled to money
damages against the defendant. She alleges the exis-
tence of express and implied contracts between her
and the defendant. She also alleges that the defendant
owed her a fiduciary duty, which he breached by with-
drawing all of the money from joint accounts which
she claims to have been opened and maintained for her
financial support.
   In resolving these claims at trial, the court was
required to make factual findings as to the nature of
the plaintiff’s relationship with the defendant. ‘‘[T]he
trial court’s findings are binding upon this court unless
they are clearly erroneous in light of the evidence and
the pleadings in the record as a whole. . . . We cannot
retry the facts or pass on the credibility of the witnesses.
. . . A finding of fact is clearly erroneous when there
is no evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite
and firm conviction that a mistake has been commit-
ted. . . .
  ‘‘In reviewing factual findings, [w]e do not examine
the record to determine whether the [court] could have
reached a conclusion other than the one reached. . . .
Instead, we make every reasonable presumption . . .
in favor of the trial court’s ruling.’’ (Citation omitted;
internal quotation marks omitted.) Lyme Land Conser-
vation Trust, Inc. v. Platner, 325 Conn. 737, 755, 159
A.3d 666 (2017).
  The court found that the plaintiff’s relationship with
the defendant was purely a social one, in which the
defendant supported the plaintiff financially while they
were together without undertaking any obligation to
support her in the future if and when their relationship
ended. It also found that the defendant did not owe the
plaintiff any fiduciary duty.
                            A
   As her third claim of error, the plaintiff argues that
the trial court erred in finding that there was no express
or implied contract between her and the defendant.
‘‘Whether a contract exists is a question of fact for the
court to determine.’’ (Internal quotation marks omit-
ted.) Joseph General Contracting, Inc. v. Couto, 317
Conn. 565, 574–75, 119 A.3d 570 (2015).
   The trial court cited to and relied upon substantial
evidence in the record in reaching its conclusion that
there was no contract between the plaintiff and the
defendant. First, it held that no cause of action based
upon a promise or requiring reasonable reliance could
be based upon any of the poems the defendant had
written to the plaintiff. Second, it found that the defen-
dant repeatedly had made statements to the plaintiff
inconsistent with the plaintiff’s claim that he ever
intended to give her any part of his valuable photo-
graphic collection. In a letter written in 2002 (2002 let-
ter), for example, wherein the defendant promised to
give the plaintiff several specific items of property from
his home, he pointedly noted that the gift in question
did not include ‘‘any items from my photographic collec-
tion.’’ Later, in a 2006 memorandum (2006 memoran-
dum) to his then current will, wherein the defendant
stated his intention to leave the plaintiff several of his
books, he similarly noted that no such book ‘‘related
to the collection.’’ Consistent with those writings, the
court found that the defendant had never made any
promise to the plaintiff, spoken or unspoken, that if
she worked with him, he would give her any portion
of his photographic collection.
   The court further found that the plaintiff never had
made any meaningful contribution to the defendant’s
investment ventures or photographic collection. To the
contrary, it found that the photographic collection
already was well established and the defendant already
was active in collector’s circles long before the plain-
tiff’s relationship and alleged collaboration with the
defendant began. The court thus found that the plain-
tiff’s express and implied contract claims had no merit.
Because there is evidence in the record to support the
findings of fact upon which the trial court based that
decision, and we are not left with the conviction that a
mistake has been made, we conclude that such findings
were not clearly erroneous, and that the court’s rejec-
tion of the plaintiff’s contract claims must be affirmed.
                            B
   As her fourth claim of error, the plaintiff argues that
the trial court erred in failing to find that the defendant
had breached a fiduciary duty to her arising from the
nature of their relationship. In her complaint and at
trial, the plaintiff alleged that the defendant owed her
a fiduciary duty based upon the close, confidential rela-
tionship they shared in which she had been induced to
become solely dependent upon him and in which he
would handle all of their finances and major responsibil-
ities for every aspect of their life together. She claimed
that the defendant breached this duty to her by unilater-
ally withdrawing funds from accounts and financial
instruments he allegedly had opened and maintained
to provide for her support. The trial court rejected this
claim based upon its findings that the parties’ relation-
ship was purely social and that any suggestion by the
defendant to the plaintiff that he would provide for her
care in the future had always been predicated on the
assumption that such support would only be provided
for so long as they maintained their social relationship.
Hence, although the court also found that the defendant
handled all of the bank accounts in which the plaintiff
claimed an interest, it found that he did so primarily
for his own benefit, not for the plaintiff’s. The trial
court’s finding as to the nature of the parties’ relation-
ship is a factual determination, which we review to
determine if it was clearly erroneous.
  We have set forth previously the applicable standard
of review. Measured by that standard, the court’s find-
ings were not clearly erroneous because they are sup-
ported by the record and they do not leave us with the
conviction that a mistake has been made.
   On appeal, unlike before the trial court, the plaintiff
has attempted to reclassify her claim of breach of fidu-
ciary duty as a claim arising from the parties’ business
relationship, which she now describes as a joint venture
or a partnership, rather than from what she initially
claimed to have been their dependency-inducing social
relationship. This claim never was presented to or
decided by the trial court. It is not the practice of this
court to address such unpreserved claims on appeal.
See generally Connecticut Bank & Trust Co. v. Munsill-
Borden Mansion, LLC, 147 Conn. App. 30, 36, 81 A.3d
266 (2013) (‘‘[w]e have said many times that [we] will
not review a claim that is not distinctly raised at trial’’
[internal quotation marks omitted]); Augeri v. Plan-
ning & Zoning Commission, 24 Conn. App. 172, 179,
586 A.2d 635 (‘‘this court cannot review a nonexistent
ruling’’), cert. denied, 218 Conn. 904, 588 A.2d 1381
(1991).
   Against this background, to the extent that the plain-
tiff’s breach of fiduciary duty claim was raised and
decided by the trial court, we reject that claim on the
basis that the trial court’s determinations as to the
nature of the parties’ relationship, and the resulting lack
of any fiduciary duty between them, were not clearly
erroneous.
                            IV
   As the plaintiff’s fifth and final claim of error, she
argues that the trial court erred in not fashioning a
remedy that awarded her certain specific damages or
other relief. In particular, she argues that the court
should have awarded her: damages for dividends and
income she should have received from her personal
shares in Mattri Reinsurance Co., Ltd. (Mattri Reinsur-
ance);7 transfer of the personal property gifted to her
in the defendant’s 2002 letter; transfer of the personal
property listed in the 2006 memorandum to the defen-
dant’s then-current will; damages for the money in two
certificates of deposit which the defendant had opened
in his own and the plaintiff’s names, but which the
defendant had closed unilaterally after his relationship
with the plaintiff ended and she moved out of his home;
money in the U.S. Trust wealth management account
that the defendant had opened in his own name only,
which represented approximately one-half of the pro-
ceeds from the sale of the defendant’s photographic
collection;8 damages for the money in a joint checking
account that the defendant had closed unilaterally in
January, 2013; damages for the value of the commercial
promissory note signed by Attorney Phillips to the plain-
tiff and the defendant; the benefits from the defendant’s
veteran’s life insurance policy; damages representing
one third of the defendant’s estate, as described in his
wills of 2003 and 2010; and the sum of one and one-
half million dollars, which the plaintiff claims that the
defendant offered her to move out of his home after
their relationship ended.
   ‘‘Because a trial court has broad discretion to deter-
mine whether damages are appropriate, we . . .
review a damages award only for a clear abuse of discre-
tion.’’ Lyme Land Conservation Trust, Inc. v. Platner,
supra, 325 Conn. 763. We conclude that the trial court
did not abuse its discretion in determining what dam-
ages and other relief to award the plaintiff.
  The court concluded that the plaintiff owned shares
in Mattri Reinsurance, but that there was no credible
evidence that the defendant had blocked her from
receiving dividend payments on those shares. Any
claims she had against the company or its other share-
holder regarding her ownership of shares or right to
receive dividends were not part of this lawsuit, and
thus it was not an abuse of discretion for the trial court
to refuse to address such claims.
   Regarding the gifted personal property that was listed
in the defendant’s 2002 letter, the court did award the
plaintiff as much of that property as she proved was
to have been given to her by that document. The plaintiff
failed to prove any other contents of the document,
and the court was thus unable to award any other items
to her.
   The court found that the 2006 memorandum to the
defendant’s then current will was a document intended
by the defendant to accompany that earlier will, as long
as it remained in full force and effect, and thus that the
items listed in it were to be given to the plaintiff only
if the defendant died before the will was destroyed,
superseded or amended.9
   The funds in the certificates of deposit and joint bank
accounts, which the defendant opened and maintained
in his and the plaintiff’s names, were held in those
accounts for their joint benefit for as long as they main-
tained their relationship, and any right of survivorship
in them arising from their status as joint accounts could
only be exercised if the accounts remained open until
the defendant’s death. The court also concluded that,
while the defendant might at one time have contem-
plated opening a joint U.S. Trust account with the six
million dollars from the sale of the photographic collec-
tion in both his and the plaintiff’s names, he ultimately
opened such an account solely in his own name, and
thus did not establish a trust for the plaintiff’s benefit
with that money.
   The court further held that, although the plaintiff had
a right to be paid on the commercial promissory note
held by Attorney Phillips, her claim for that money must
be brought against Phillips, not against the defendant.
The life insurance policy the plaintiff describes was an
exhibit for identification only (plaintiff’s exhibit 73),
and therefore the court did not abuse its discretion in
not considering it as a basis for awarding the plaintiff
damages. The court also did not abuse its discretion in
not awarding the plaintiff what she would have inher-
ited under previous drafts of the defendant’s will, for
the defendant’s will would only be enforceable if it was
still in force and effect at the time of his death.
   Finally, the court did not abuse its discretion in not
awarding the plaintiff the one and one-half million dol-
lars to which she claimed she was entitled as consider-
ation for leaving the defendant’s home. The court found
that the plaintiff did not have any right to the home
because the parties had never jointly owned it, and that
even if the defendant had once told the plaintiff that
the home would one day be hers, that promise would
have been conditioned upon the continuation of their
social relationship until the time of his death. As to
the plaintiff’s additional claim that the defendant had
promised her one and one-half million dollars as consid-
eration for her moving out of his home, the court found
that she had undermined any legal basis for that claim
by arguing that the defendant was completely incompe-
tent when he allegedly made that promise. For this
reason, the court did not abuse its discretion in not
awarding the plaintiff any portion of the home’s value
in damages.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The parties were never married, however, in the course of their relation-
ship, the plaintiff legally changed her name to the defendant’s last name.
   2
     The case originally was assigned for oral argument on January 9, 2017,
but was stayed on December 20, 2016, due to the death of the defendant.
Pursuant to General Statutes § 52-599 (b), the plaintiff filed a motion to
substitute the temporary administrator of the defendant’s estate for the
defendant, which this court granted. The court ordered the temporary admin-
istrator to file a written statement regarding whether he had the authority
to defend this appeal. The temporary administrator filed a letter with the
court stating that he did have the authority, and thereafter, the stay was lifted.
   3
     Ultimately, the court awarded the plaintiff any carte de visite photo-
graphs acquired exclusively by or for the plaintiff that were contained in
the defendant’s home as of January 1, 2013; a Katherine Hepburn related
lithograph; a 1910 landscape in oil of a farm; and the following items that
were in the defendant’s home in May, 2002: a piano, two oil paintings by
George M. Bruestle, a large crane from China, and any decorative screens.
   4
     The plaintiff also claims on appeal that the trial court erred in finding
that the plaintiff did not ‘‘[contribute] anything to the joint venture’’ she
alleged that she engaged in with the defendant. Pursuant to her complaint,
the trial court evaluated her ‘‘joint venture’’ claims under the auspices of
her stated claims in contract, implied contract, promissory estoppel, and
fraud. For the purposes of this appeal, we address the plaintiff’s ‘‘joint
venture’’ claim in the context of her claims of express and implied contract,
which is the only claim addressed by the trial court that the plaintiff has
raised on appeal.
   5
     The plaintiff introduced evidence of both an incomplete application for
a U.S. Trust wealth management account and the records of a different U.S.
Trust wealth management account that had been opened. The incomplete
application had signature lines for both the plaintiff’s and the defendant’s
names, although only her signature was on the document. The account that
had been opened was in the defendant’s name only, and contained six
million dollars.
   6
     The incomplete U.S. Trust wealth management account application is
plaintiff’s exhibit 29; the statements of the opened U.S. Trust wealth manage-
ment account are in plaintiff’s exhibit 89; records of the certificates of
deposit are in defendant’s exhibit 524; the commercial promissory note is
in plaintiff’s exhibit 33; and the records of the joint checking accounts are
in plaintiff’s exhibit 27.
   7
     Mattri Reinsurance is a company created by the defendant in which the
plaintiff owned shares.
   8
     The plaintiff does not make a claim on appeal to the other half of the
proceeds from the sale of the collection.
   9
     At the time of the trial court’s decision, the defendant was still alive.